 Case 1:20-cv-01643-RGA Document 7 Filed 02/03/21 Page 1 of 3 PageID #: 543




                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE

In re:                                :        Chapter 11
                                      :
Boy Scouts of America, et al.,        :        Joint Administered
                                      :
                          Debtors.    :
__________________________________ :
                                      :
CENTURY INDEMNITY COMPANY, as         :
successor to CCI INSURANCE COMPANY,:
as successor to INSURANCE COMPANY :
OF NORTH AMERICA and INDEMNITY        :
INSURANCE COMPANY OF NORTH            :
AMERICA, WESTCHESTER FIRE             :
INSURANCE COMPANY, and                :
WESTCHESTER SURPLUS LINES             :
INSURANCE COMPANY,                    :
                                      :
                          Appellants, :
                                      :
      v.                              :        C. A. No. 20-1643-RGA
                                      :        BK Case No. 20-10343 (LSS)
BOY SCOUTS OF AMERICA and             :        Bankruptcy BAP No. 20-58
DELAWARE BSA, LLC,                    :
                                      :
                          Appellees.  :


                                 RECOMMENDATION

             At Wilmington this 26th day of January, 2021.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would
 Case 1:20-cv-01643-RGA Document 7 Filed 02/03/21 Page 2 of 3 PageID #: 544




not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.

       Although the parties are involved in mediation regarding the underlying

bankruptcy case, this mediation is not focused on and is unrelated to the issues on

appeal. In their initial letter response to this court’s Oral Order on Decem ber 4, 2020,

the parties requested additional time to respond because of the above-noted mediation

process in the hope of resolving certain issues related to this bankruptcy appeal. The

court has since be advised that the parties’ efforts were unsuccessful regarding the

appellate issues, and based upon the inf ormation provided, it does not appear that

additional mediation of those issues on appeal would be productive.1

       The parties’ request that the following briefing schedule be entered

Appellants’ opening brief                        Thirty (30)* days after entry by the Court
                                                 of the briefing schedule for this appeal
Appellees’ answering brief                       Thirty (30)* days after service of
                                                 Appellants’ opening brief.

Appellants’ reply brief                          Fifteen (15)* days after service of
                                                 Appellees’ answering brief
                                                 *RGA amended
              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. The

parties, through this Recommendation, are advised of their right to file objections to this

Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), F ED. R. CIV. P. 72(a) and D.


       1
      Consistent with this court’s orders, neither of the parties’ joint letters regarding
mandatory mediation in bankruptcy appeals are docketed.

                                             2
 Case 1:20-cv-01643-RGA Document 7 Filed 02/03/21 Page 3 of 3 PageID #: 545




DEL. LR 72.1. No objections are anticipated since this Recom mendation is consistent

with the parties’ request.

       Local counsel are obligated to inform out-of-state counsel of this Order.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge Mary Pat Thynge




                                     SO ORDERED as Amended this 3rd day of February, 2021

                                     /s/ Richard G. Andrews
                                     United States District Judge




                                            3
